IRELAND !N THE UNITED STATES DISTRICT COURT

UNITED STATES OF AMERICA,

vs.

SHANE SONDERMAN,

FOR THE WESTERN DISTRICT OF TENNESSEE
WESTERN DIVISION

Criminal No. 2:20-cr-20090-MSN
Plaintiff,

18 USC § 844(e)
18 USC § 875 (b) & (c)
18 USC § 371

18 USC § 2

)
)
) 18 USC § 1038(a)(1)
)
)
Defendant. )
)

INDICTMENT

THE GRAND JURY CHARGES:

COUNT 1

Conspiracy — 18 U.S.C. § 371

Introduction

At all times relevant to this indictment:

1.

The defendant, Shane Sonderman was a resident of Lauderdale County in the
Western District of Tennessee.

C.B. was a citizen and resident of the United Kingdom.

. K.G. was a resident of Oregon.

K.G.’s parents resided in the Northern District of Ohio.

. Facebook was a company headquartered in California, and the owner of Instagram.

. Discord is a social media platform headquartered in California.

“Swatting” is a harassment technique that involves deceiving emergency service
dispatchers into sending police and emergency response teams to an unwitting third

party’s residential address when no actual emergency exists. Municipalities and law
enforcement agencies incur expenses in responding to the purported emergency.
Objects of the Conspiracy

. Beginning on or about a time unknown to the grand jury, but before December 2019

and continuing to on or about May 4, 2020, in the Western District of Tennessee

and elsewhere, the defendant, Shane Sonderman, did knowingly and voluntarily

conspire and agree with others to commit multiple offenses against the United

States, namely,

a.) to engage in any conduct with intent to convey false and misleading
information under circumstances where such information may have been
believed, and where such information indicates that an activity has taken,
is taking, or will take place that would constitute a violation of Title 18,
United States Code, chapters 40, related to explosive materials, and 44,
related to firearms, in violation of Title 18, United States Code, Section
1038(a)(1)(A);

b.) to, with intent to extort from any person any money or thing of value,
transmit in interstate and foreign commerce any communication
containing any threat to kidnap any person or injure the person of
another, in violation of Title 18, United States Code, Section 875(b);

Cc.) to transmit in interstate and foreign commerce any communication
containing any threat to kidnap any person or injure the person of
another, in violation of Title 18, United States Code, Section 875(c);

d.) to use an instrument of interstate and foreign commerce to willfully
make any threat, or maliciously convey false information knowing the

same to be false, concerning an attempt or alleged attempt being made
or to be made to kill, injure, or intimidate any individual or to unlawfully
damage or destroy any building, vehicle, or real or personal property by
fire or an explosive, in violation of Title 18, United States Code, Section
844(e); and
e.) to convey false and misleading information about an emergency
situation that would cause armed law enforcement officers and
firefighters to respond to non-existent emergencies at the homes of
unsuspecting individuals in order to harass and extort something of value
from those individuals.
All in violation of Title 18, United States Code, Section 371.
Manner and Means of the Conspiracy
The ways, manner, and means by which the defendant and others sought to achieve the
objects of the conspiracy included, but were not limited to, the following:

9. Defendant Sonderman established “fake” accounts on social media platforms to
use in conducting surveillance and to find users with simple, catchy, interesting, and
descriptive user names that other social media users might desire to have.

10.Defendant Sonderman and his coconspirators would identify high-value user
account names, or “handles,” that could likely be sold to willing buyers on the
internet, on Instagram, Snapchat, Minecraft, Twitter, and other social media
platforms.

11. Defendant Sonderman and his coconspirators would communicate with the person
who was assigned a high-value handle to see whether the person would voluntarily
surrender the account name to one of the coconspirators.

12.When an account owner gave up an account handle, Sonderman and his
coconspirators would change the password to the account so that the original owner
could no longer control it, and put the handle up for sale on one of several internet
forums.

13. If the owner of a high-value handle refused to surrender it, defendant Sonderman
and his coconspirators would bombard the owner with repeated phone calls and text
messages in a campaign of harassment designed to get the owner to change
his/her position.

14. Defendant Sonderman and his coconspirators would obtain personal information
about the owner of the sought-after handle, including the names, addresses, and
phone numbers of their family members.

15. As part of the harassment campaign, defendant Sonderman and his coconspirators
would cause deliveries of unordered food to the owner of the handle and/or his/her
family members.

16.As part of the harassment campaign, defendant Sonderman would obtain
temporary phone numbers and change them frequently, so that their calls and
messages could not be consistently blocked.

17.As part of the harassment campaign, defendant Sonderman obtained inexpensive
phones to use in harassment campaigns to obtain social media handles.

18.As part of the harassment campaign, defendant Sonderman and his coconspirators
would use a series of temporary email accounts, in part, to obfuscate their identities
and locations.

19. As part of the harassment campaign, defendant Sonderman and his coconspirators
would place calls to emergency service dispatchers or 911 dispatchers, claiming

that an emergency was in progress at the residence of the owner of the desired
Instagram handle or at the residence of a member of the owner's family.

20.As part of the harassment campaign, defendant Sonderman and his coconspirators

would open email accounts and phone accounts for one another, so that the

internet protocol (IP) address used to create the account could not be traced back

to the location of the actual user of the account.

Overt Acts

21.In furtherance of the conspiracy and to accomplish the objectives of the conspiracy,

the defendant, Shane Sonderman, and others committed various overt acts within

the Western District of Tennessee and elsewhere, including, but not limited to, the

following:

a.

From in or about December 2019 through April 2020, Sonderman or a
coconspirator made repeated phone calls to K.G., asking her to give up her
Instagram account identifier or “handle.”

From in or about December 2019, through April 2020, Sonderman or a
coconspirator sent repeated messages to K.G., trying to get her to give up
her Instagram handle.

From in or about December 2019 through April 2020, Sonderman or a
coconspirator caused the delivery of food that had not been ordered or paid
for to the parents of K.G. in Ohio.

On or about April 13, 2020, a coconspirator committed a “swat,” as described
above, reporting a house fire at the Stow, Ohio, residence of the parents of
the individual identified herein by the initials K.G.

On or about April 14, 2020, Sonderman or a coconspirator sent a message

to K.G. that read, “did your parent’s (sic) enjoy the firetrucks ?”
f. On or about December 21, 2019, Sonderman or a coconspirator sent the
message “do you and your family want more food? Just give the account if
you don’t respond in 30 minutes the food is coming either way so ignore if
you choose” to K.G. from the TextNow number ending in -0629
approximately nine times in five minutes.

g. On or about December 21, 2019, Sonderman or a coconspirator sent the
message “text me here when you want it to stop” from the TextNow number
ending in -0629 approximately nine times in five minutes.

h. On or about March 7, 2020, Sonderman or a coconspirator sent the
message “...gonna need the instagram account...or i will continue to swat
and harass you and your family.”

i. On or about April 14, 2020, Sonderman or a coconspirator sent the
message “did your parent’s (sic) enjoy the firetrucks ?” followed by “i plan on
killing your parents next if you do not hand the username on instrgam (sic)
over to me” from the TextNow number ending in -5265.

j. On or about April 14, 2020, Sonderman or a coconspirator sent the
message “Hey. tell your son/daughter [K.G.] to give me the Instagram handle
[redacted] and all the harassment to you and your wife will stop.”

All in violation of Title 18, United States Code, Section 371.
COUNT 2
On or about April 28, 2020, in the Western District of Tennessee and elsewhere, the
defendant,
SHANE SONDERMAN

engaged in conduct with intent to convey false or misleading information under
circumstances where such information may reasonably be believed, and where such
information indicates that an activity has taken, is taking, or will take place that would
constitute a violation of Title 18 United States Code, chapter 40 (explosive materials), to
wit, the use of pipe bombs to injure and kill a person and destroy real and personal
property; or chapter 44 (firearms), to wit, use or possession of a firearm during a crime of

violence; all in violation of Title 18, United States Code, Section 1038(a), and Section 2.

COUNT 3

On or about April 13, 2020, in the Western District of Tennessee and elsewhere, the

defendant,
SHANE SONDERMAN

with intent to extort from any person money or any thing of value, specifically, an Instagram
account name, knowingly and willfully transmitted in interstate and foreign commerce a
communication containing a threat to kidnap any person or injure the person of another,
namely, the parents of K.G., the owner of the Instagram account name; said
communication was transmitted with the intent that it be viewed as a threat and with the
knowledge that the communication would be viewed as a threat; all in violation of Title 18,

United States Code, Section 875(b), and Section 2.
COUNT 4

On or about April 13, 2020, in the Western District of Tennessee and elsewhere, the

defendant,
SHANE SONDERMAN

knowingly and willfully transmitted in interstate and foreign commerce a communication
containing a threat to kidnap any person or injure the person of another, namely, the
parents of K.G., the owner of the Instagram account name; said communication was
transmitted with the intent that it be viewed as a threat and with the knowledge that the
communication would be viewed as a threat; all in violation of Title 18, United States Code,

Section 875(c), and Section 2

A TRUE BILL:

 

FOREPERSON

 

D. MICHAEL DUNAVANT
UNITED STATES ATTORNEY

 

DATE
